Plaintiff seeks discharge on habeas corpus to the warden of the State prison at Marquette, and accompanying certiorari to the commissioner of pardons and paroles and to the superior court at Grand Rapids. Indeterminate sentence, one to fifteen years, was pronounced against him on February 19, 1921. He was paroled on January 9, 1922, for two years. He violated parole and was returned to prison. On December 28, 1923, he was paroled again. For another violation he was again returned to prison. Cause urged for discharge is that the paroles were not revoked by the warden as provided by section 15866, 3 Comp. Laws 1915.
Plaintiff has overlooked Act No. 403, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 182 [1-8]), giving, also, to the executive department power to terminate paroles. The record does not show whether in granting paroles the governor excluded the warden from *Page 385 
the right to return the plaintiff to prison, unless the governor so directed, as provided by section 4 of the act. The record does show that the paroles were revoked by the executive department pursuant to the provisions of the act.
Another question is attempted but, as presented, does not require discussion.
The writs are dismissed.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred.